DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is responsive to the communications filed on 11 September 2020.  Claims 21-43 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 8,856,688 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 21, 27, and 34 and claims 1 and 6 of U.S. Patent No. 8,856,688 are both directed to a method for navigating application layers using pinch gestures.  Claims 1, 8, and 15 recite material of the same scope as claims 1 and 6 of U.S. Patent No. 8,856,688 with only a minor change in terminology as shown below:

Application No. 16/025,947
U.S. Patent No. 8,856,688 B2

by a computing device, receiving user input comprising a two-dimensional pinch event on a user interface of an application executing on the computing device, the application comprising one or more user-interface layers in a navigation hierarchy;
by the computing device, determining whether an object in the user interface is scalable;
by the computing device, in response to a determination that the object is scalable, scaling the object based on the pinch event;
by the computing device, in response to a determination that the object is not scalable

by the computing device, in response to the determination that the navigation history does exist for the application, terminating presentation of the application, then navigating to a previously opened layer of the navigation hierarchy.

1.  A method comprising: 


by a computing device, receiving user input comprising a two-dimensional pinch event during execution of an application executing on the computing device, the application comprising one or more user-interface layers in a navigation hierarchy;  





by the computing device, 
determining a user-interface layer of the application corresponding to the 
pinch event;  and 

by the computing device: if the user-interface layer of the 
application corresponding to the pinch event is a root layer of the navigation 
hierarchy, then terminating presentation of the application on the computing 
device;  




or if the user-interface layer
 of the application corresponding to the 
pinch event is not the root layer of the navigation hierarchy, then closing the 
user-interface layer of the application corresponding to the pinch event and 
navigating to a parent user-interface layer of the user-interface layer of the 
application corresponding to the pinch event. 



Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,042,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 21, 27, and 34 and claims 1, 8, and 15 of U.S. Patent No. 10,042,522 are both directed to a method for navigating application layers using pinch gestures.  Claims 1, 8, and 15 recite material of the same scope as claims 1, 8, and 15 of U.S. Patent No. 10,042,522 with only a minor change in terminology as shown below:

Application No. 16/025,947
U.S. Patent No. 10,042,522 B2
21. (Currently Amended) A method comprising:
by a computing device, receiving user input comprising a two-dimensional pinch event on a user interface of an application executing on the computing device, the application comprising one or more user-interface layers in a navigation hierarchy;
by the computing device, determining whether an object in the user interface is scalable;
by the computing device, in response to a determination that the object is scalable, scaling the object based on the pinch event;
by the computing device, in response to a determination that the object is not scalable

by the computing device, in response to the determination that the navigation history does exist for the application, terminating presentation of the application, then navigating to a previously opened layer of the navigation hierarchy.




by a computing device, receiving user input comprising a two-dimensional pinch event on a user interface of an application executing on the computing device, the application comprising one or more user-interface layers in a navigation hierarchy;  

by a computing device, 
determining whether an object in the user interface is scalable;  

by a computing device, in response to a determination that the object is scalable, 
scaling the object based on the pinch event;  

by the computing device, in 
response to a determination that the object is not scalable: 



by a computing 

the pinch event;  and 

by a computing device: when the user-interface layer of 
the application corresponding to the pinch event is a root layer of the 
navigation hierarchy, then terminating presentation of the application on the 
computing device;  and when the user-interface layer of the application 
corresponding to the pinch event is not the root layer of the navigation 
hierarchy, then closing the user-interface layer of the application 
corresponding to the pinch event and navigating to another user-interface layer 
of the application. 



Allowable Subject Matter
Claims 21-40 are allowable upon overcoming double panting rejections by filing Terminal disclaimers.
Response to Arguments
Applicant's arguments filed 11 September 2020 have been fully considered but they are not persuasive. 
Applicant argues that rejection of claim 21-40 t on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 8,856,688 
The Examiner disagrees since both set of claims are directed to navigating application layers based a “determination” or termination of the application based on a determination that a user cannot navigate to another layer in a hierarchy.
Accordingly, the Examiner maintains the double patenting rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
King et al. (US 20110179368 A1) - A file structure or data hierarchy can be navigated using 3D gesture inputs.  For example, objects can be arranged in a plurality of layers.  A user input, including a 3D gesture input having a movement in proximity to a display surface can be detected.  Different layers can be navigated in response to a movement component that is perpendicular to the display surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173